Order of Special Term reversed on the law, without costs and determination of the respondent-appellant confirmed. Memorandum: The record shows that the petitioner-respondent was duly advised and instructed by the Magistrate in accordance with section 335-a of the Code of Criminal Procedure. (Matter of Eckerson v. Macduff, 284 App. Div. 56.) All concur. (Appeal from an order of Onondaga Special Term, declaring void orders of the Commissioner of Motor Vehicles which revoked petitioner’s operator’s licenses and suspended his certificates of registration, and ordering restoration of petitioner’s driver’s license.) Present — McCurn, P. J., Kimball, Piper, Wheeler and Van Duser, JJ.